This is a suit for partition.
Amzi Tindal made his will and died in 1902. By his will he devised and bequeathed his property to his wife for life, and by the second clause provided: "After the death of my wife, Winnie Tindal, I desire that all the property * * * be equally divided among my three children, Alexander A. Tindal, Alvina Richbourg and Ladson Tindal, if they be living, and if they or either of them be dead, the child or children of the deceased one in like proportions as the parent would have inherited had they been living."
Alvina died before the life tenant, leaving children, two of whom died before the life tenant.
The statement in the case is as follows: Amzi Tindal died April 28, 1902; Winnie Tindal, the widow died 25th November, 1910; Alvina Richbourg, daughter of Amzi and Winnie Tindal, died in 1907; Lilly Ida Sumter, a daughter of Alvina, died in 1908; Mattie Montgomery, another daughter of Alvina, died in 1909; Lilly Ida Sumter left children; Mattie Montgomery left children, but conveyed her interest, if she had any, to the appellant.
The referee held that the children of Lilly Ida Sumter did not take, but that the grantee of Mattie Montgomery did. His Honor, Judge Shipp, who tried the cause, modified the master's finding and held: "I hold that under the second clause of the will only such children of Alvina Richbourg *Page 409 
as were living at the time of the death of the life tenant, Winnie Tindal, took anything of the one-third part that would have gone to Alvina had she been living. There were only four such children living at that time, namely, Willie A. Richbourg, John L. Richbourg, Joshua Richbourg and Joseph Richbourg. Except as above modified I think the referee has reached the correct conclusion. It will follow that J.H. Rigby can take nothing by reason of his conveyance from Mattie Montgomery."
The following are the exceptions:
1. "That his Honor erred, it is respectfully submitted, in holding that under the second clause of the will of Amzi Tindal only those children of Alvina who were living at the death of the life tenant, Winnie, could take and should have sustained the finding of the referee that, notwithstanding Mattie Montgomery was dead at the falling in of the life estate, her grantee was entitled to her interest therein.
2. "That his Honor erred in holding that the appellant, J.H. Rigby, took no interest by virtue of his conveyance from Mattie Montgomery, and in reversing the finding and conclusion of the referee that he did."
It is a well settled rule applied here to the exclusion of the children of Lilly Ida Sumter, that children means immediate offspring, unless there is something in the will to show that it has a broader meaning.
If Alvina had conveyed her interest in the land, no one would have contended that the conveyance would have been affective, because the will says: "If they be living, and if they or either of them be dead, to the child or children of the deceased one."
There is no other provision by which this provision is to be explained, and the provision made must govern. The contingency provided for was the death of one or more of the children of Amzi. Then the interest of the deceased was to go to his or her children. Alvina died before the life *Page 410 
tenant, and, under the express provision of the will her interest went to her children.
It will be observed that there is no limitation to children or issue of deceased children, as in other cases. Those cases in which these words occur do not apply. The simple question here is, who are included in the term "children?"
Ruff v. Rutherford, Bailey's Eq., page 9: "I am aware that there are cases, in which grandchildren have been permitted to take under bequests to children, but this has never been done except where there were no children, or there were very strong and conclusive circumstances to show that such was the intention of the testator."
Mathis v. Hammond, 6 Rich. Eq. 401-402: "Children, in its primary and ordinary sense, means the legitimate descendants of the first generation of the person named, and where there is nothing to show that the donor intended to use the term in a different sense, it will not include illegitimate offspring or stepchildren or grandchildren or more remote descendants. Remoter descendants are sometimes permitted to take under an enlarged sense of the term children, in support of the intention of the testator, where the will would be otherwise inoperative or where the context, by the employment of the terms `issue' or `descendants' promiscuously with children, exhibits the intention of testator to use the term children in a secondary and liberal sense. Such liberal construction of the term children is never made, except for the benefit of the issue of children or from the force of the context (citing authorities). It is not made when persons exist who accurately fulfill the terms of description." See also Connor v. Johnson, 2 Hill Ch. page 41, and Wessenger v. Hunt, 9 Rich. Eq. 459.
Shanks v. Miles, 25 S.C. page 362: "The rule is that while any of the class remain they take the whole interest, excluding the representatives of any of the class who may have died before the time indicated for distribution." *Page 411
Hayne v. Irvine, 25 S.C. 292: "All who answer the description at the time of the distribution are the parties alone entitled."
Here those who fill the description exist, and there is nothing in the context to extend the term.
We see no error in the construction placed upon the will by the Circuit Judge. The two exceptions raise only one question, and they should be overruled.
For these reasons, I think the judgment of the Circuit Court should be affirmed.
MR. JUSTICE WOODS concurs in this opinion.